DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MR. DIALLO CRENSHAW on 3/23/2022.

The application has been amended as follows: 
1. (Currently Amended) A system, comprising: 

a network interface to receive a first plurality of communications associated with a first plurality of remote devices that monitor an environment for an emergent situation; and a control sub-system including at least one processor and at least one memory having a set of instructions, which when executed by the at least one processor, cause the control sub-system to:

 identify first performance metrics associated with the first plurality of remote devices, the first performance metrics based on reliability of the first plurality of remote devices; determine first reliability weightings based on the first performance metrics;

 identify one or more characteristics of an emergency based on the first reliability weightings and data from the first plurality of communications;  

determine at least one first performance metric for a first device of the first plurality of remote devices based on one or more of hardware of the first device or firmware of the first device, the at least one first performance metric being based on reliability of the first device; and increase the first reliability weightings when at least one of: at least one of the first plurality of remote devices 1s new; or firmware of the at least one of the first plurality of remote devices is updated.

8. (Currently Amended) At least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing platform, cause the computing platform to:
identify first performance metrics associated with a first plurality of remote devices that monitor an environment for an emergent situation, the first performance metrics based on reliability of the first plurality of remote devices;
determine first reliability weightings based on the first performance metrics;
identify one or more characteristics of an emergency based on the first reliability weightings and data from a first plurality of communications associated with the first plurality of remote devices; [[and]]
determine at least one first performance metric for a first device of the first plurality of remote devices based on one or more of hardware of the first device or firmware of the first device, the at least one first performance metric being based on reliability of the first device; and increase the first reliability weightings when at least one of at least one of the first plurality of remote devices is new; or firmware of the at least one of the first plurality of remote devices is updated.

identifying first performance metrics associated with a first plurality of remote devices that monitor an environment for an emergent situation, the first performance metrics based on reliability of the first plurality of remote devices;
determining first reliability weightings based on the first performance metrics;
identifying one or more characteristics of an emergency based on the first reliability weightings and data from a first plurality of communications associated with the first plurality of remote devices; 
determining at least one first performance metric for a first device of the first plurality of remote devices based on one or more of hardware of the first device or firmware of the first device; and
increasing the first reliability weightings when at least one of: at least one of the first plurality of remote devices is substantially new; or firmware of the at least one of the first plurality of remote devices is updated.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6, 8-11, 13, 15-17, 19 are allowed for the below reasons.
 	In regards to claim 1, MacNeille et al. (US 2014/0338644 S1) discloses software updating device that uploads, downloads information to improve sensor accuracy within a motor vehicle. MacNeille does not disclose singly or in combination to render a method, system and non-transitory computer readable storage 
	In regards to claim 8, MacNeille et al. (US 2014/0338644 S1) discloses software updating device that uploads, downloads information to improve sensor accuracy within a motor vehicle. MacNeille does not disclose singly or in combination to render a method, system and non-transitory computer readable storage medium to determine at least one performance metric for a first device of the first plurality of remote devices and the at least one first performance metric being based on reliability of the first device; and to increase the first reliability weightings when at least one of at least one of the first plurality of remote devices is new; or firmware of he at least one of he first plurality of remote devices is updated; wherein one or more characteristics of an emergency are based on the first 
 	In regards to claim 15, MacNeille et al. (US 2014/0338644 S1) discloses software updating device that uploads, downloads information to improve sensor accuracy within a motor vehicle. MacNeille does not disclose singly or in combination to render a method, system and non-transitory computer readable storage medium to determine at least one performance metric for a first device of the first plurality of remote devices and the at least one first performance metric being based on reliability of the first device; and to increase the first reliability weightings when at least one of at least one of the first plurality of remote devices is new; or firmware of he at least one of he first plurality of remote devices is updated; wherein one or more characteristics of an emergency are based on the first reliability weightings and data from the first plurality of communications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643